Citation Nr: 1702110	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-00 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a sleep disorder. 

3.  Entitlement to service connection for headaches. 

4.  Entitlement to service connection for residuals of a head injury. 

5.  Entitlement to service connection for a bilateral foot disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office.

In July 2014, the Board denied service connection for residuals of sexually transmitted diseases and hearing loss, and a higher initial rating for tinnitus.  At that time, the Board remanded the remaining issues to the RO for additional development.  

In April 2016, May 2016, and June 2016, additional evidence was added to the claims file.  The Veteran waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c).

The issue of service connection for a bilateral foot disorder is addressed in the decision below.  The remaining issues are addressed in the REMAND portion of the decision and are REMANDED to the RO.


FINDING OF FACT

A bilateral foot disorder is not related to service.  



CONCLUSION OF LAW

The criteria to establish service connection for a bilateral foot disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran is seeking service connection for a bilateral foot disorder.  He wrote in a September 2009 statement that he was fitted with footwear during basic training that was too small, and his feet would always hurt when marching.  He continued to do marching after basic training, and his feet continued to hurt.  His pain persisted on his first ship when he needed to do a lot of walking.  His feet continued to bother him after discharge and bothered him to this day.  

As a threshold matter, the Board finds that the scope of the instant claim encompasses the feet, but not gout or the ankles.  His service treatment records (STRs) shows treatment for his ankles.  His post-service medical records show treatment for gout.  However, the ankles are anatomically distinct and separate from the feet, and this distinction can be easily understood by a lay person.  Similarly, gout is a distinct medical condition.  As shown by a March 2012 VA medical record, the Veteran is able to recognize and express this distinction.  As such, the instant claim does not include the ankles or gout.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 


A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

B.  Discussion

In light of the applicable law set forth above, the Board has carefully considered the facts of this case.  Ultimately, the claim must be denied because the preponderance of the competent and credible evidence of record weighs unfavorably against the claim.  The reasons and bases resulting in this determination are as follows.  

(1)  Existence of a Present Disability

The record on appeal confirms a present diagnosis.  A private podiatry consultation in April 2010 resulted in a diagnosis of bilateral plantar fasciitis and pes planus.  This same podiatrist in April 2013 diagnosed hallux abductovalgus; hallux limitus, right; excessive pronation; and dorsal left foot pain.  In December 2014, a VA examiner diagnosed hallux valgus.  This evidence establishes that the Veteran has a current disability.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.

(2)  In-Service Incurrence of Injury or Disease

The evidence of record does not makes it is as likely as not that the Veteran incurred a foot injury or experienced symptoms during service.  

As he wrote in his September 2009 statement, he maintains that he started experiencing foot pain during service.  At present, the Veteran's assertions cannot constitute credible evidence of symptoms during service.  First, the STRs do not confirm the Veteran's assertions of such symptoms.  Most pointedly, his service separation examination shows that the feet were found to be "normal."  The separation examination is the type of examination regularly kept for this purpose, and it was, by its very nature, intended to be a comprehensive accounting of the Veteran's past and ongoing medical condition at that time.  Because the Veteran now maintains that the symptoms were present at that point, the normal finding at separation is affirmative evidence that such symptomatology was absent.  Any assertions to the contrary must be considered an inaccurate recollection or misrepresentation, and are therefore not credible evidence of symptoms during service.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803(6), (7); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996). 

Also impeaching the credibility of the Veteran's assertions, his service records and post-service medical records tend to indicate a propensity for untruthfulness.  For instance, his personnel records show punishment in September 1975 for multiple offenses, including malingering.  Likewise, an October 2013 VA medical record includes the Veteran's disclosure that he purposely mislead his medical team by misrepresenting his drug use (he told them he was not using drugs at the same time he was actively using).  This evidence tends to further undermine his credibility.  

Therefore, the evidence is not in a state of relative equipoise in showing that the Veteran at least as likely as not suffered foot symptoms during service.  Accordingly, the second element of a service connection claim, in-service incurrence or aggravation of a disease or injury, is not established. 

(3) Nexus

Finally, the claim must be denied because a nexus between the current diagnosis and the in-service injury is also not established.  

In his September 2009 statement, the Veteran wrote that he had continued pain after service up to the present day.  There are no medical records to confirm his statements, and, as indicated, his own credibility has been impeached.  Thus, the Board has no credible evidentiary basis to find that there has been ongoing symptoms since service.  

Furthermore, a VA examiner reviewed his case in December 2014 and reached a negative opinion on the nexus question.  The VA examiner reasoned that there was no documentation of any foot problems during military service; no documentation of any foot problems after the military service until 2004; and no documentation of any alteration of bilateral foot mechanics during the military service that would suggest ongoing problems.

Generally, a VA examiner's opinion is not highly probative if the examiner relies on a lack of documented treatment without explaining why contemporaneous documentation was expected and why its absence was medically significant.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 30 (2016); Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015); Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  Here, the VA examiner's reasoning establishes why the examiner needed contemporaneous medical documentation.  Specifically, as it pertained to service, the VA examiner's rationale is obvious:  without documentation of any alteration of bilateral foot mechanics during military service that would suggest ongoing problems, the current conditions cannot be related to service.  Thus, the Board finds that the VA examiner's reasoning, in overall context, is discernable and understandable.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale).  

The Board can find no other reason to call into question or otherwise discount the probative weight of the VA examiner's opinion.  In short, the examiner's opinion is clear and unequivocal, and it was based on the relevant information, including the relevant in-service and post-service information.  Moreover, the examiner's explanation is understandable, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. at 105-06; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran disagrees with this VA examiner's assessment.  Private medical consultations in March 2010 and April 2010 note the Veteran's belief that his chronic foot pain was due to his service.  These medical records transcribe the Veteran's allegations.  Neither of these records contain the doctor's opinion confirming (or rebutting) the Veteran's allegations.  Therefore, these treatment records provide no evidentiary support greater or different from the testimonial statements the Veteran has separately submitted in support of the appeal.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In this regard, it is a complex medical question outside the competence of a non-medical expert to determine whether such a cause-and-effect relationship exists in this particular case.  These medical questions cannot be considered within the competence of a non-expert lay witness, and it does not appear that the Veteran has a background in medicine or a related field, such that he can be recognized as having medical expertise upon which to base an opinion.  Thus, the Veteran, as a lay person, has not established the competence needed to rebut the VA examiner's medical opinion, and he cites no record evidence indicating that the examiner was incompetent, had erroneous facts, or otherwise misinformed the Board.  See Fountain, 27 Vet. App. at 274-75; Monzingo, 26 Vet. App. at 106.  As such, the Veteran's own opinion is not adequate to rebut the VA examiner's opinion, nor is it otherwise sufficiently probative to be considered competence evidence tending to increase the likelihood of a positive nexus between his current bilateral foot conditions and service.  See Fountain, 27 Vet. App. at 274-75.

In conclusion, the weight of the most competent and credible evidence establishes that the current bilateral foot disorders are unlikely to have resulted from service.  Thus, the evidence is not in equipoise on the in-service injury or nexus requirements, which are the central questions of fact in dispute in this case.  For this reason, the benefit-of-the-doubt doctrine is not applicable as the preponderance of the evidence is against the claim, and service connection is not warranted for a bilateral foot disorder.  See 38 U.S.C.A. §§ 1110, 51107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a bilateral foot disorder is denied.  


REMAND

The Board has conducted a preliminary review of the remaining issues, but has found that further evidentiary development is warranted.  

More specifically, VA has conducted a special review of traumatic brain injury (TBI) examinations completed between 2007 and 2015 in support of disability compensation claims for TBI.  This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon as required by VA's Adjudication Procedures Manual. See M21-1, III.iv.3.D.2.j.  As a result, in May 2016, the Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.

The instant appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief.  Accordingly, the Board is remanding the issue in order to schedule the appellant for a new examination.  See 38 U.S.C.A. § 7107(f)(2).

The claims of service connection for a psychiatric disorder, a sleep disorder, and headaches are intertwined with the remanded claim of service connection for a TBI.  Thus, they will also be remanded.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a TBI examination to be conducted by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon), as well as any other actions felt appropriate by the RO in conjunction with the Secretary's grant of equitable relief.

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all TBI disorders found extant, including any psychiatric disorders, sleep disorders, and/or headache disorders.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, to include a head injury? 

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claims.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


